 1   GREENBERG TRAURIG, LLP
     Robert J. Herrington (SBN CA 234417)
 2   1840 Century Park East, Suite 1900
     Los Angeles, California 90067
 3   Tel.: 310.586.7700; Fax: 310.586.7800
     herringtonr@gtlaw.com
 4
     GREENBERG TRAURIG, LLP
 5   James N. Boudreau (admitted pro hac vice)
     2700 Two Commerce Square
 6   2001 Market Street
     Philadelphia, Pennsylvania 19103
 7   Tel.: 215.988.7833; Fax: 215-988-7801
     boudreauj@gtlaw.com
 8
     Attorneys for Defendant,
 9   WAL-MART STORES, INC.,
10
     SETAREH LAW GROUP
11   Shaun Setareh (SBN CA 204514)
     shaun@setarehlaw.com
12   Thomas Segal (SBN CA 222791)
     thomas@setarehlaw.com
13   9459 Wilshire Boulevard, Suite 907
     Beverly Hills, California 90212
14
     Attorneys for Plaintiff
15   RANDY PITRE
16
17                             UNITED STATES DISTRICT COURT
18        FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
19
20   RANDY PITRE, on behalf of himself,      CASE NO. 8:17-cv-1281-DOC-DFMx
     all others similarly situated,
21
            Plaintiff,                       PROTECTIVE ORDER
22
     v.                                      Discovery Document:
23                                           Referred to Magistrate Judge Douglas F.
     WAL-MART STORES, INC., a                McCormick
24   Delaware corporation; and DOES 1
     through 100, inclusive,
25
            Defendants.
26
27
28
30                                            1
                                      PROTECTIVE ORDER
31
 1           Having reviewed the Parties’ Stipulated Protective Order and for good cause showing
 2   therefore, IT IS SO ORDERED.
 3
 4
 5   Dated: July 17, 2019
                                                  Hon. Douglas F. McCormick
 6
                                                  United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                               2
                                         PROTECTIVE ORDER
     ACTIVE 44453441v4
31
